 Case 18-04119         Doc 110      Filed 04/03/19 Entered 04/03/19 10:51:56             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04119
         JOHN W STOKES II

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04119       Doc 110        Filed 04/03/19 Entered 04/03/19 10:51:56                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $14,572.00
       Less amount refunded to debtor                         $10,535.06

NET RECEIPTS:                                                                                     $4,036.94


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,484.73
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $552.21
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,036.94

Attorney fees paid and disclosed by debtor:                  $515.27


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Aimco                            Unsecured           0.00           NA              NA            0.00       0.00
Aimco                            Unsecured      2,448.00            NA              NA            0.00       0.00
CBE GROUP                        Unsecured      9,709.00            NA              NA            0.00       0.00
CBE GROUP                        Unsecured      7,691.00            NA              NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured         115.00           NA              NA            0.00       0.00
CHRIS HICKS                      Unsecured      7,000.00       7,000.00        7,000.00           0.00       0.00
CHRISTOPHER STEWART              Unsecured      2,500.00            NA              NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL     Unsecured      3,914.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       4,133.00        4,133.00           0.00       0.00
COOK COUNTY STATE ATTY'S OFFIC   Unsecured            NA     47,610.00        47,610.00           0.00       0.00
CORNELL VILLAGE TOWER CONDO      Secured       19,153.00     20,689.74        20,689.74           0.00       0.00
CYNTHIA ARMSTER                  Unsecured     18,000.00            NA              NA            0.00       0.00
ESTATE OF ROSE MORGAN            Unsecured      1,500.00            NA              NA            0.00       0.00
FAST FUNDING INC                 Secured              NA            NA           778.81           0.00       0.00
FAST FUNDING INC                 Secured       50,498.13     49,841.54        50,620.35           0.00       0.00
FIRST PREMIER BANK               Unsecured         510.00           NA              NA            0.00       0.00
GLHEC & AFF                      Unsecured            NA     17,349.76        17,349.76           0.00       0.00
Hyde Park Currency Exchange      Unsecured      2,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         560.30          560.30           0.00       0.00
IL DEPT OF REVENUE               Unsecured      4,850.21         694.81          694.81           0.00       0.00
IL DEPT OF REVENUE               Priority       4,603.00       3,360.63        3,360.63           0.00       0.00
IL DEPT OF REVENUE               Priority             NA       4,930.43        4,930.43           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Secured       48,165.99     48,470.89        48,165.99           0.00       0.00
JEFF SPENCER                     Unsecured     16,000.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        6,187.44       6,141.84        6,141.84           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         510.78        510.78          510.78           0.00       0.00
JENNIFER HAMMOND                 Unsecured     22,000.00     22,000.00        22,000.00           0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         526.00           NA              NA            0.00       0.00
MLD BUTLER ENTERPRISES           Unsecured     30,000.00            NA              NA            0.00       0.00
NEW DOLTON CURRENCY              Unsecured     15,000.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-04119         Doc 110      Filed 04/03/19 Entered 04/03/19 10:51:56                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim          Claim         Claim        Principal       Int.
Name                                 Class   Scheduled       Asserted      Allowed         Paid          Paid
NIPSCO                           Unsecured      3,548.00             NA           NA             0.00        0.00
RACHEL ROSS                      Unsecured      8,000.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured           NA       18,818.96     18,818.96            0.00        0.00
VERIZON                          Unsecured      1,686.40        1,686.40     1,686.40            0.00        0.00
WAYNE SPOONER                    Unsecured      3,600.00             NA           NA             0.00        0.00
WILLIAMS & WILLIAMS              Secured        6,187.44             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $50,620.35                    $0.00               $0.00
      Mortgage Arrearage                                  $778.81                    $0.00               $0.00
      Debt Secured by Vehicle                           $6,141.84                    $0.00               $0.00
      All Other Secured                                $68,855.73                    $0.00               $0.00
TOTAL SECURED:                                        $126,396.73                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $8,291.06                 $0.00               $0.00
TOTAL PRIORITY:                                            $8,291.06                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $120,364.01                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $4,036.94
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $4,036.94




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04119         Doc 110      Filed 04/03/19 Entered 04/03/19 10:51:56                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
